DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 03/26/2021.
Claims 1 – 30 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,353,957 B2, U.S. Patent No. 10,318,541 B2, U.S. Patent No. 10,346,357 B2, U.S. Patent No. 10,614,132 B2, U.S. Patent No. 10,225,136 B2, and copending application No. 15/421412, 16/000745, and 16/262824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krassovsky et al (U.S. 2006/0048101 A1) in view of Gopisetty et al (U.S. 8,386,410 B2).
♦As per claims 1, 28, 29
Krassovsky discloses a method, system (Fig. 1 – 2) comprising:
“acquiring a plurality of performance measurements for a performance metric associated with at least one hardware or software component of an information technology (IT) environment” See paragraph 0034 of Krassovsky wherein “System performance monitoring module 208 may monitor system environment conditions such as how much memory is being used, how much a computer is paging, percentage utilization of the CPU and so on, and may collect system performance information. System performance module performance monitoring module 208 may log the collected information to one or more performance logs such as performance logs 214, 216, etc.”
“acquiring a plurality of portions of raw log data from at least one log file, the portions of raw log data representing activity of at least one hardware or software component of the IT environment” See paragraphs 0042 – 0049 of Krassovsky wherein “performance log” or “trace file” is generated.
“storing the acquired performance measurements in a first format; storing the acquired portions of raw log data from the at least one log file in a second format” (i.e. performance logs created by performance monitoring module and trace file created by program monitoring module; par 0054 of Krassovsky: In some embodiments of the invention, the data structure created to hold the system performance data and the program performance data has a common format, structure or layout);
“obtaining a search criterion via a graphical user interface element; generating a search query including the search criterion input via the graphical user interface element” See par 0065 of Krassovsky: the system performance information and program performance information are displayed as illustrated by FIG. 5. In FIG. 5 display 502 represents exemplary system performance information. Display 504 represents exemplary program performance information. It will be appreciated that the user interface
“correlating, by the computer, at least one of the stored performance measurements with at least one of the stored portions of raw log data from the at least one log file, based on a correlation criterion, wherein said correlating includes in response to the search query including the search criterion input via the graphical user interface element, applying the search query to the stored performance measurements in the first format and the stored portions of log data in the second format” See par 0056 of Krassovsky: The profiler 228 may correlate the data from the program performance file 224 and the converted system performance log information 306 by event timestamp into a correlation table 312.),
“causing display, via a graphical user interface, of a performance measurement that satisfies the search criterion” See Fig. 5, Paragraph 0065 of Krassovsky wherein “the system performance information and program performance information are displayed as illustrated by FIG. 5. In FIG. 5 display 502 represents exemplary system performance information. Display 504 represents exemplary program performance information. It will be appreciated that the user interface as illustrated by FIG. 5 is exemplary only. The type of information displayed may be a graph, a grid, a chart, summary data, time data, event details, a call tree, a block diagram, an animated model or any suitable display and may display information concerning resources, files, programs, processes, events and so on.” The UI displays correlated performance and trace data.
“causing display, via the graphical user interface, of a portion of raw log data, from the at least one log file, that satisfies the search criterion” See Fig. 5, Paragraph 0065 of Krassovsky wherein “the system performance information and program performance information are displayed as illustrated by FIG. 5. In FIG. 5 display 502 represents exemplary system performance information. Display 504 represents exemplary program 
Krassovsky does not explicitly disclose a search query with a correlation criterion. But either it is inherent (35 USC 102) that Krassovsky correlation must have a correlation criterion on which the correlation is based on. Otherwise it is obvious for a correlation to occur a correlating criterion is present. One of ordinary skill in the art would know that before the effective filing date of the application.
In case the Applicant disagree, the Examiner provides another example for search query with a correlation criterion.
Gopisetty, in the same field of endeavor, discloses a method system including the teaching of:
User interface and query: See Fig. 1 col. 4 lines 56 – 65 of Gopisetty wherein the query in entered into the user interface.
A search query with correlation criterion: See Fig. 1 col. 6 lines 27 - 40 of Gopisetty wherein “system management tools store all the configuration information for the knowledge base 150 in a database. Detailed logs about the specific actions are stored in files with pointers from the database. Recipes to correlate information with from across actions/tasks, job status, logs are stored in the workflow mapping module 130 and the meta information module 140. For example, a search query of "Failed Asset Discovery Job" would follow the recipe of classifying Discovery jobs from CIM, SNMP and correlate structured data from the database and unstructured data from files in logs and return a result such as: one of the discovery job failed discovery mechanism was CIM based on error code in log, reason is the unreachability of CIMOM”.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claim invention to apply the teaching of Gopisetty into the invention of Krassovsky since both invention were available and the combination would provide  the user with more desirable results by using a correlate query with criterions.
♦As per claims 2 - 5, 30,
“wherein the search criterion is a time-based criterion…not a time-based criterion …user-specified search criterion” See Fig. 1 col. 6 lines 27 - 40 of Gopisetty wherein “system management tools store all the configuration information for the knowledge base 150 in a database. Detailed logs about the specific actions are stored in files with pointers from the database. Recipes to correlate information with from across actions/tasks, job status, logs are stored in the workflow mapping module 130 and the meta information module 140. For example, a search query of "Failed Asset Discovery Job" would follow the recipe of classifying Discovery jobs from CIM, SNMP and proprietary agent perspective. Results of this query can correlate structured data from the database and unstructured data from files in logs and return a result such as: one of the discovery job failed discovery mechanism was CIM based on error code in log, reason is the unreachability of CIMOM”.
♦As per claim 6,
“wherein said correlating comprises causing concurrent display of the performance measurement that satisfies the search criterion and the portion of raw log data that satisfies the search criterion” See Fig. 5, Paragraph 0065 of Krassovsky wherein “the system performance information and program performance information are displayed as illustrated by FIG. 5. In FIG. 5 display 502 represents exemplary system performance information. Display 504 represents exemplary program performance information. It will be appreciated that the user interface as illustrated by FIG. 5 is exemplary only. The type of information displayed may be a graph, a grid, a chart, summary data, time data, event details, a call tree, a block diagram, an animated model or any suitable display and may display information concerning resources, files, programs, processes, events and so on.” The UI displays correlated performance and trace data.
♦As per claim 7, 12,
“wherein the search criterion relates to a machine in the IT environment” See paragraph 0034 of Krassovsky wherein “System performance monitoring module 208 may monitor system environment conditions such as how much memory is being used, how much a computer is paging, percentage utilization of the CPU and so on, and may collect system performance information. System performance module 208 may monitor OS processes such as OS process 220, executing in memory 203. System performance monitoring module 208 may log the collected information to one or more performance logs such as performance logs 214, 216, etc.”
♦As per claims 8, 22,
“wherein the search criterion is obtained via a user input to the graphical user interface element that enables a user to input the search criterion but does not enable input of a complete search query” See Fig. 1 col. 6 lines 27 – 40, col. 3 lines 34 – 65  of Gopisetty.
♦As per claims 9 - 10,
“wherein the search criterion is obtained via a user’s selection from a drop-down list” See col. 3 lines 34 – 65 of Gopisetty wherein “NPL…drop down menu on a display”.
♦As per claims 11, 13 - 21, 23 – 25,
“the storing comprises storing each of the acquired performance measurements and each of the acquired portions of raw log data with a time-stamp in a time-series data store; the correlating further comprises identifying at least one of the stored performance measurements and at least one of the stored portions of raw log data that have time stamps that satisfy a user-specified time criterion” See rejection of claim 1 and paragraph 0055 – 0056 of Krassovsky for timestamp.
♦As per claims 26 - 27,
“Virtual machine” See paragraphs 0036 – 0037 of Krassovsky.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 30 under Double Patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krassovsky and Gopisetty.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161